Citation Nr: 1818427	
Decision Date: 03/27/18    Archive Date: 04/04/18

DOCKET NO.  11-19 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for a psychiatric disorder other than posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran served in the United States Air Force Reserve from January 1985 to May 1986 with periods of active duty training (ADT) and inactive duty training (IDT). 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  Jurisdiction of the matter has since been transferred to the RO in Baltimore, Maryland.  Following a June 2016 hearing, this case was remanded in September 2017. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The September 2017 Board remand asked the AOJ to schedule the Veteran for a VA examination with a psychiatrist or psychologist to determine the nature of her psychiatric disorder other than PTSD.  The record shows that on October 17, 2017 the following message was documented, "Case cancelled because Outside contracted VARO jurisdiction Veteran resides outside contracted jurisdiction[.]"  Further, the following was noted in a November 20, 2017 email, "Document Id...was cancelled by contractor for the following reason(s): CANCL: Returning the request as the Veteran is refusing to schedule due to being unwilling to schedule with LHI."  The Veteran was notified in a December 2017 supplement statement of the case that since she refused to schedule an examination entitlement to service connection for the claimed disability is denied.  

The Veteran's representative in a February 2018 Appellant's Post-Remand Brief essentially notes that the Veteran still believes she warrants a "thorough Board Remand VA examination[.]"  She stated that she would attend a VA examination when scheduled.  As the "Case" was cancelled due to no fault of the Veteran, and no explanation is given as to the reason she was unwillingness to schedule an examination with "LHI", she should be afforded another opportunity for examination by VA.  Based on the facts presented above, the AOJ should attempt to schedule the Veteran for an examination in a locality suitable to the Veteran.  

The Veteran should be advised that under current VA regulations (38 C.F.R. § 3.655), if she fails to report for the scheduled examination, without good cause, her original compensation claim for service connection, shall be rated based on the evidence of record.  See 38 C.F.R. § 3.655.

The Veteran's service connection claim for a psychiatric disorder other than PTSD is remanded as follows.  (For detailed background data that establishes the bases for remand in this case, see September 2017 Board decision in the REMAND section.).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran to clarify the best location for scheduling the examination, and also to notify her of the provisions of 38 C.F.R. § 3.655.

2.  Then, schedule the Veteran for a VA examination with a psychiatrist or psychologist to determine the nature of the Veteran's psychiatric disorder other than PTSD.  The Veteran's record must be made available to and reviewed by the examiner, including the September 2017 Board Remand.  A note that it was reviewed should be included in the report, and attention is particularly directed to the findings from the May 2014 examination report.  After reviewing the record and examining the Veteran, the examiner should answer the following questions:

1) Was any preexisting psychiatric disorder in service at least as likely as not (a 50 percent or greater probability) aggravated by service?

2) Was such psychiatric disorder at least as likely as not AGGRAVATED by the service-connected PTSD?

The examiner must include a rationale with all opinions, citing to supporting clinical data and/or medical literature as deemed appropriate.

3.  The AOJ should then review the record, and readjudicate the claim.  If the claim remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and her representative opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

